DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 3/19/2021.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1, and similarly independent claims 16 and 19, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for distributing therapeutic support surfaces by

CLAIM 1:
receiving a request to provide a patient with a therapeutic support surface; 

obtaining a plurality of medical records of the patient; 

determining a designated location, at which, the patient is expected to occupy the therapeutic support surface, and a period of time, during which, the patient is expected to occupy the therapeutic support surface; 

selecting, based on the plurality of medical records, the designated location, and the period of time, an available therapeutic support surface for the patient; and 

requesting the available therapeutic support surface to be transported to the designated location within a second period of time prior to an estimated arrival of the patient to the designated location.



CLAIM 16:

a storage medium; and

one or more processors configured to:

receive a request to provide a patient with a therapeutic support surface;

obtain a plurality of medical records of the patient;

determine a designated location, at which, the patient is expected to occupy the therapeutic support surface, and a period of time, during which, the patient is expected to occupy the therapeutic support surface;

select, based on the plurality of medical records, the designated location, and the period of time, an available therapeutic support surface for the patient;

request the available therapeutic support surface to be transported to the designated location within a second period of time prior to an estimated arrival of the patient to the designated location; and

request installation of the available therapeutic support surface to be complete prior to the estimated arrival of the patient.


CLAIM 19:

receiving a request to provide a patient with a therapeutic support surface;

obtaining a plurality of medical records of the patient;

determining a designated location, at which, the patient is expected to occupy the therapeutic support surface, and a period of time, during which, the patient is expected to occupy the therapeutic support surface;

selecting, based on the plurality of medical records, the designated location, and the period of time, an available therapeutic support surface for the patient;

requesting the available therapeutic support surface to be transported to the designated location within a second period of time prior to an estimated arrival of the patient to the designated location;

requesting installation of the available therapeutic support surface to be complete prior to the estimated arrival of the patient;

determining a time from which the patient began occupying the available therapeutic support surface; and

scheduling retrieval of the available therapeutic support surface from the designated location after the period of time from the time the patient began occupying the available therapeutic support surface has passed.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 16 and 19 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claims 1, 16 and 19, as a whole, are directed to distributing therapeutic support surfaces by receiving requests, obtaining patient records, determining locations, selecting transport, etc. to provide a patient with a therapeutic support service which are human activities and thus, recite certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer.


Furthermore, independent claim 1, and similarly independent claims 16 and 19, recite “receiving a request…”, “obtaining a plurality of medical records…”, “determining a designated location…”, “selecting…the designated location…”, and “requesting the available therapeutic support surface to be transported…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 16 and 19 but further describe the elements and/or recite field of use limitations. Therefore, dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a therapeutic support surface, a storage medium, one or more processors, which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0021]-[0025] of applicant's specification (US 20220301701) recites that the method/system/medium is implemented using an electronic system that may be formed from one or more work management stations, server systems, desktop computers, laptop computers, tablet computers, smartphones, smart watches, PDAs, as well as similar electronic devices having a processor  which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-3, 5, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tessmer et al. (US 2017/0340498), in view of Wyatt (US 2004/0243446).

CLAIM 1
Tessmer teaches a method to dynamically distribute therapeutic support surfaces (Tessmer: abstract), comprising:
receiving a request to provide a patient with a therapeutic support surface (Tessmer: abstract; ¶¶ [0028] “generating a transport request signal to request a transport device 26”, [0088]; FIGS. 1-15); 
obtaining a plurality of medical records of the patient (Tessmer: abstract; ¶¶ [0089] “central controller 34 is also configured to keep records of transactions in the healthcare facility and to update records in other systems as applicable, such as records in an admission-discharge-transfer (ADT) system, electronic medical records (EMR) of the patient, or the like”); 
determining a designated location, at which, the patient is expected to occupy the therapeutic support surface, and a period of time, during which, the patient is expected to occupy the therapeutic support surface (Tessmer: abstract; ¶¶ [0087] “central controller 34 is able to manipulate and process the data provided by the patient support decks 22, the docking stations 24, the transport devices 26, the sterilization apparatuses 28, the storage facilities 30, the ADT and the EMR in order to optimize the response time in several situations, including the response time to providing new patients with a suitable patient support deck 22, the response time for moving patients between locations for treatment, and the like”, [0090], [0095]); 
selecting, based on the plurality of medical records, the designated location, and the period of time, an available therapeutic support surface for the patient (Tessmer: abstract; ¶¶ [0087], [0089] “central controller 34 is also configured to keep records of transactions in the healthcare facility and to update records in other systems as applicable, such as records in an admission-discharge-transfer (ADT) system, electronic medical records (EMR) of the patient, or the like. The central controller 34 may be configured to transmit a transport request signal to one of the transport devices 26 to request delivery of one of the patient support decks 22 for a newly admitted patient in response to the ADT system generating a signal indicating admission of a new patient”); and 
requesting the available therapeutic support surface to be transported to the designated location within a second period of time prior to an arrival of the patient to the designated location (Tessmer: abstract; ¶¶ [0060]-[0061] “transport device 26 is operable to autonomously drive into proximity of the docking stations 24, sterilization apparatuses 28, and storage facilities 30 to deliver/retrieve the patient support decks 22 to/from the docking stations 24, sterilization apparatus 28 and storage facilities 30”, [0089], [0095]; FIG. 8).

Tessmer does not appear to explicitly teach the following:
an estimated arrival.

Wyatt, however, teaches the following:
an estimated arrival (Wyatt: abstract; ¶¶ [0038] “a computer network which allow hospitals to provide numbers of incoming ambulances to the hospitals, estimated arrival times of the incoming ambulances and/or the status of arriving patients to the computer network”; FIGS. 1-4).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and system for optimizing hospital beds via a computer network using estimated arrival time of a patient, as taught by Wyatt, with the patient support systems and methods of transporting, as taught by Tessmer, with the motivation of optimizing hospital bed allocations (Wyatt: ¶¶ [0002]-[0011]).

CLAIM 2
Tessmer teaches the method of claim 1, further comprising determining one or more medical conditions affecting the patient based on the plurality of medical records, wherein selecting the available therapeutic support surface comprises selecting, based on the one or more medical conditions, a therapeutic support surface that alleviates one or more of the one or more medical conditions (Tessmer: abstract; ¶¶ [0030] “additional information can be entered via one of the input devices I and stored in the memory M at the healthcare facility, such as an identification of the patient assigned to the patient support deck 22, or other data relating to the patient such as patient conditions, special needs of the patient, patient weight, etc. The information provided by the identification device ID and/or the memory M can be utilized by the control system 32 and/or distributed to the docking stations 24, transport devices 26, sterilization apparatuses 28, and/or storage facilities 30, as needed”).

CLAIM 3
Tessmer teaches the method of claim 2, further comprising: identifying one or more therapeutic support surfaces occupied by one or more patients having a similar medical condition as a medical condition of the one or more medical conditions affecting the patient; and selecting, from among the one or more therapeutic support surfaces, the available therapeutic support surface for the patient (Tessmer: abstract; ¶¶ [0030]).

CLAIM 5
Tessmer teaches the method of claim 2, further comprising modifying one or more components of the available therapeutic support surface to alleviate the one or more medical conditions (Tessmer: abstract; ¶¶ [0041] “patient support decks 22 can be differently configured to accommodate patients of different needs”, [0077]).

CLAIM 8
Tessmer teaches the method of claim 1, further comprising: determining, from an inventory of available therapeutic support surfaces, one or more therapeutic support surfaces that are stored at a location within a threshold range of the designated location; and designating one of the one or more therapeutic support surfaces as the available therapeutic support surface (Tessmer: abstract; ¶¶ [0084], [0087]-[0089] “central controller 34 is able to determine the location of the transport device 26 closest to the location at which the emergency has occurred to optimize response time during this emergency dispatch. It should also be noted that the central controller 34 is able to manipulate and process the data provided by the patient support decks 22, the docking stations 24, the transport devices 26, the sterilization apparatuses 28, the storage facilities 30, the ADT and the EMR in order to optimize the response time in several situations, including the response time to providing new patients with a suitable patient support deck 22, the response time for moving patients between locations for treatment, and the like”).

CLAIM 9
Tessmer teaches the method of claim 1, further comprising: receiving an user-inputted criterion for determining the available therapeutic support surface; and selecting, based on the user-inputted criterion, the available therapeutic support surface for the patient (Tessmer: abstract; ¶¶ [0030] “additional information can be entered via one of the input devices I and stored in the memory M at the healthcare facility, such as an identification of the patient assigned to the patient support deck 22, or other data relating to the patient such as patient conditions, special needs of the patient, patient weight, etc. The information provided by the identification device ID and/or the memory M can be utilized by the control system 32 and/or distributed to the docking stations 24, transport devices 26, sterilization apparatuses 28, and/or storage facilities 30, as needed”).

CLAIM 10
Tessmer teaches the method of claim 9, further comprising: determining, based on the plurality of medical records, the designated location, and the period of time, a set of user-selectable criteria for selecting the available therapeutic support surface; and providing the set of user-selectable criteria to an electronic device of an user, wherein the user-inputted criterion is selected from the set of user-selectable criteria (Tessmer: abstract; ¶¶ [0077], [0089]).

CLAIM 11
Tessmer teaches the method of claim 1, further comprising requesting installation of the available therapeutic support surface to be complete prior to the arrival of the patient (Tessmer: abstract; ¶¶ [0060]-[0061] “transport device 26 is operable to autonomously drive into proximity of the docking stations 24, sterilization apparatuses 28, and storage facilities 30 to deliver/retrieve the patient support decks 22 to/from the docking stations 24, sterilization apparatus 28 and storage facilities 30”, [0089], [0095]; FIG. 8).

Tessmer does not appear to explicitly teach the following:
an estimated arrival.

Wyatt, however, teaches the following:
an estimated arrival (Wyatt: abstract; ¶¶ [0038] “a computer network which allow hospitals to provide numbers of incoming ambulances to the hospitals, estimated arrival times of the incoming ambulances and/or the status of arriving patients to the computer network”; FIGS. 1-4).

The motivation to include the teachings of Wyatt with the teachings of Tessmer is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Tessmer teaches the method of claim 1, further comprising: determining a time from which the patient began occupying the available therapeutic support surface; and scheduling retrieval of the available therapeutic support surface from the designated location after the period of time from the time the patient began occupying the available therapeutic support surface has passed (Tessmer: abstract; ¶¶ [0082]-[0085]).

CLAIM 13
Tessmer teaches the method of claim 12, further comprising: determining a new period of time the patient is expected to occupy the available therapeutic support surface; and rescheduling retrieval of the available therapeutic support surface from the designated location after the new period of time from the time the patient began occupying the available therapeutic support surface has passed (Tessmer: abstract; ¶¶ [0082]-[0085]).

CLAIM 14
Tessmer teaches the method of claim 1, further comprising: while the patient is occupying the available therapeutic support surface, receiving a second request to provide a second patient with a second therapeutic support surface; obtaining a plurality of medical records of the second patient; determining a second designated location, at which, the second patient is expected to occupy the second therapeutic support surface, and a third period of time, during which, the second patient is expected to occupy the second therapeutic support surface; and in response to a determination to provide the available therapeutic support surface to the second patient, requesting the available therapeutic support surface to be transported to the second designated location within a fourth period of time prior to an estimated arrival of the second patient to the second designated location (Tessmer: abstract; ¶¶ [0087] “central controller 34 is able to manipulate and process the data provided by the patient support decks 22, the docking stations 24, the transport devices 26, the sterilization apparatuses 28, the storage facilities 30, the ADT and the EMR in order to optimize the response time in several situations, including the response time to providing new patients with a suitable patient support deck 22, the response time for moving patients between locations for treatment, and the like”, [0090], [0095]; Central controller checks availability of patient support decks, transports the decks to sterilization after use by second patient and then delivers the patient support deck to the next patient.).

CLAIM 16
Tessmer teaches the system to dynamically distribute therapeutic support surfaces, comprising: a storage medium; and one or more processors (Tessmer: abstract; ¶¶ [0091] “microprocessors”, [0097] “database”).
The remainder of claim 16 repeats substantially the same limitations as those in claim 1. As such, claim 16 is rejected for substantially the same reasons given for claim 1 and are incorporated herein.

CLAIMS 17-18
Claims 17-18 repeat substantially the same limitations as those in claims 2 and 12. As such, claims 17-18 are rejected for substantially the same reasons given for claims 2 and 12 and are incorporated herein.

CLAIMS 19-20
Claims 19-20 repeat substantially the same limitations as those in claims 1 and 14. As such, claims 19-20 are rejected for substantially the same reasons given for claims 1 and 14 and are incorporated herein.


4.2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tessmer, in view of Wyatt, and further in view of Krupa (US 2005/0071198).

CLAIM 6
Tessmer and Wyatt do not appear to explicitly teach the method of claim 1, further comprising: obtaining insurance information of the patient; and selecting, based on the insurance information, the available therapeutic support surface for the patient.
Krupa, however, teaches obtaining insurance information of the patient; and selecting, based on the insurance information, the available therapeutic support surface for the patient (Krupa: abstract; ¶¶ [0052]-[0054], [0062]-[0063]; FIGS. 1-5M).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the bed locator using insurance information, as taught by Krupa, with the method and system for optimizing hospital beds via a computer network using estimated arrival time of a patient, as taught by Wyatt, with the patient support systems and methods of transporting, as taught by Tessmer, with the motivation of providing a more efficient means of identifying and allocating medical resources (Krupa: ¶¶ [0003]-[0006]).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Auker et al. (US 2008/0027754) – Patient Bed Search System
Wilson et al. (US 2011/0208541) – Patient Room and Bed Management Apparatus and System
Rosow et al. (US 7890347) – Managing Patient Bed Assignments and Bed Occupancy in a Health Care Facility
Allen et al. (US 2008/0109255) – Bed Management

Allowable Subject Matter
6.	Claims 4, 7 and 15 are objected to as being dependent upon a rejected base claim and rejected under 35 U.S.C. 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to resolve the 35 U.S.C. 101 issues.
The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “determining one therapeutic support surface of the one or more therapeutic support surfaces that improved recovery time of the one or more patients by a threshold amount of time; and designating the one therapeutic support surface as the available therapeutic support surface,” as recited in claim 4; “determining, from an inventory of available therapeutic support surfaces, one or more therapeutic support surfaces that cost less than a threshold amount to be transported to the designated location; and designating one of the one or more therapeutic support surfaces as the available therapeutic support surface,” as recited in claim 7; and “in response to a determination of an improvement of the condition while occupying the available therapeutic support surface, designating a model of the available therapeutic support surface for occupancy by future patients that experience a similar condition as the condition of the patient,” as recited in claim 15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686